As the sole claim of appeal was directed to the interlocutory order allowing the defendant’s motion for summary judgment (see and compare J.B.L. Constr. Co. v. Lincoln Homes Corp., 9 Mass. App. Ct. 250, 253 [1980]), rather than to the “final judgment” (G. L. c. 231, § 113, as appearing in St. 1973, c. 1114, § 202), the appeal must be dismissed. Nantucket Land Council, Inc. v. Planning Bd. of Nantucket, 5 Mass. App. Ct. 206, 207, 216 (1977). If we were to consider the merits of the questions raised below (see Kelsey v. Panarelli, 5 Mass. App. Ct. 480, 482 [1977], and cases cited), we would affirm for the reasons given by the judge when he allowed the motion.

Appeal dismissed.